DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Remarks
Applicants' arguments, filed on 6/29/21 have been approved and entered. They have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.
Applicant’s arguments in view of the unexpected results presented in the declaration submitted on 6/29/21 are sufficient to overcome the 35 U.S.C.102 (b) rejection of record. In particular, the nature of the unexpected results, where the chromophoric polymer dots with the recited amphiphilic molecule:chromophoric polymer weight ratio exhibit significantly greater brightness and improved binding specificity when compared polymer dots with a weight ratio higher than is presently claimed. Specifically, the significantly greater brightness is evidenced by the 100- to 1,000-fold difference in fluorescence signal intensity of the chromophoric polymer dots with the recited amphiphilic molecule:chromophoric polymer weight ratio when compared to chromophoric polymer pots with the higher weight ratio exemplified by Chen. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17-20; 22-24, 36-39, 42-50, 52-55, 57-59  of U.S. Patent No. 10191060. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claimed a functionalized chromophoric polymer dot (comprising a core and cap); and an amphiphilic molecule comprising a hydrophobic moiety and a hydrophilic moiety, the hydrophilic moiety comprising one or more reactive functional groups, wherein the weight ratio of the amphiphilic molecule to the chromophoric polymer is from about 1% to about 50% (or from about 5% to about 25%);  wherein the hydrophobic moiety is physically embedded in the chromophoric polymer by hydrophobic interaction; wherein the amphiphilic polymer is a polystyrene-based comb-like polymer, a poly(methyl methacrylate)-based comb-like polymer, or a polyethylene glycol; wherein a biological molecule is covalently attached to the chromophoric polymer dot; and wherein the biological molecule comprises a molecule selected from the group consisting of a synthetic or naturally occurring protein, a .

Because applicants did not file a terminal disclaimer, the rejection is maintained and made final.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786.  The examiner can normally be reached on 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/           Primary Examiner, Art Unit 1637                                                                                                                                                                                             	6 July 2021